Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aubrey J. El appeals the district court’s order dismissing his civil action related to termination of his federal employment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. El v. U.S. Dep’t of Commerce, No. 2:15-cv-00532-RGD-DEM (E.D. Va. July 19, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED